DETAILED ACTION

Status of Claims
Claims 11-18, 20, 21, 37, 40, and 43-50 are pending and presented for examination on the merits.
Claims 11, 16, 17, 37, 40, and 43 are currently amended.  Claims 45-50 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2021 was filed after the mailing date of the non-final Office action on 02/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claim 16 under 35 U.S.C. § 112(b) is withdrawn in view of the amendment to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 49 and 50, the claims are indefinite because the preamble recites that the claims refer to a chain link (statutory category of invention is a product or article), but the claims are dependent on claim 43, which is directed to a method of producing a chain link (statutory category of invention is a process or method).  It is unclear whether claims 49 and 50 were intended to be dependent on claim 37, which is directed to a chain link product, or whether the claims were intended to further narrow the method of claim 43.
For examination purposes, claims 49 and 50 will be interpreted as dependent on the method of manufacture of the chain link.  However, appropriate correction is still required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-18, 20, 21, 37, 40, and 43-50 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0138125 (A1) or WO 2014/207879 (A1) to Kubo (“Kubo”) in view of US 5,651,938 to Thomson et al. (“Thomson.
US 2016/0138125 (A1) will serve as the English equivalent of WO 2014/207879 (A1).  Unless otherwise noted, all citations to Kubo in this Office action will refer to the U.S. publication.
Regarding claim 11 and 14-17, Kubo discloses a steel material that includes the following elements in percent by mass (abstract; para. [0025]-[0036]):
Element
Claim 11
US 2016/0138125 (A1)
carbon
approx. 0.25 - 0.75
0.30 - 0.90
niobium
approx. 0.26 - 0.5
0.10 - 0.70
chromium
approx. 0.20 - 2.0
1.50 or less
iron
remainder (steel)
balance


The Nb (niobium) is preferably 0.20% or more and can be controlled to 0.50% or less.  Para. [0031].  Some specific examples contain Nb in amounts of 0.33% (Steel No. N) and 0.35% (Steel No. G).  Table 1. 
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       
Kubo teaches chain components (para. [0022]), but does not specifically teach chain links.
Thomson, directed steel compositions for chain components, teaches that saw chain components comprise chain links.  Abstract; col. 3, lines 42-48; FIG. 1.  Because chain components are subject to wear (Thomson at col. 1, lines 46-65) and because the composition of Kubo is resistant to abrasive wear (para. [0037]), it would have been obvious to one of ordinary skill in the art to have made chain links using the steels of Kubo due to their ability to withstand abrasion.
Regarding claims 12 and 13, Kubo teaches a hardness of 500-650 HV (about 50-58 HRC).  Para. [0022].
Regarding claims 18 and 21, Kubo teaches a Mn (manganese) content of 0.1-1.50% (para. [0028]) and a Si (silicon) content of 0.05-1.00% (para. [0027]).
Regarding claim 20, Kubo teaches a P (phosphorus) content of 0.003-0.030% (para. [0029]) and a S (sulfur) content of 0.001-0.020% (para. [0030]).  These must be decreased to practical levels without increasing the load of the manufacturing process (para. [0029], [0030]), which indicates their status as impurity elements.  Kubo does not teach Al (aluminum).
Regarding claims 37, 40, and 45-48, Kubo discloses a steel material that includes the following elements in percent by mass (abstract; para. [0025]-[0036]):
Element
Claims 37 and 40
US 2016/0138125 (A1)
carbon
approx. 0.25 - 0.75
0.30 - 0.90
manganese
approx. 0.2 - 1.0
0.10 - 1.50
silicon
approx. 0.05 - 0.60
0.05 - 1.00
niobium
approx. 0.26 - 0.5
0.10 - 0.70
chromium
approx. 0.20 - 2.0
1.50 or less
aluminum
up to approx. 0.30
----------
phosphorus
up to approx. 0.03
0.003 - 0.030
sulfur
up to approx. 0.03
0.001 - 0.020
iron
remainder
balance


The Nb (niobium) is preferably 0.20% or more and can be controlled to 0.50% or less.  Para. [0031].  Some specific examples contain Nb in amounts of 0.33% (Steel No. N) and 0.35% (Steel No. G).  Table 1. 
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie
Kubo teaches chain components (para. [0022]), but does not specifically teach chain links.
Thomson, directed steel compositions for chain components, teaches that saw chain components comprise chain links (plurality of links).  Abstract; col. 3, lines 42-48; FIG. 1.  Because chain components are subject to wear (Thomson at col. 1, lines 46-65) and because the composition of Kubo is resistant to abrasive wear (para. [0037]), it would have been obvious to one of ordinary skill in the art to have made chain links using the steels of Kubo due to their ability to withstand abrasion.
Regarding claims 43, 49, and 50, Kubo teaches a method of tempering (heat treating) a steel composition to achieve a hardness of 500-650 HV (about 50-58 HRC).  Para. [0022].
The steel material that includes the following elements in percent by mass (abstract; para. [0025]-[0036]):
Element
Claim 43
US 2016/0138125 (A1)
carbon
approx. 0.25 - 0.75
0.30 - 0.90
manganese
approx. 0.2 - 1.0
0.10 - 1.50
silicon
approx. 0.05 - 0.60
0.05 - 1.00
niobium
approx. 0.26 - 0.5
0.10 - 0.70
chromium
approx. 0.20 - 2.0
1.50 or less
aluminum
up to approx. 0.30
----------
phosphorus
up to approx. 0.03
0.003 - 0.030
sulfur
up to approx. 0.03
0.001 - 0.020
iron
remainder
balance


The Nb (niobium) is preferably 0.20% or more and can be controlled to 0.50% or less.  Para. [0031].  Some specific examples contain Nb in amounts of 0.33% (Steel No. N) and 0.35% (Steel No. G).  Table 1. 
Kubo teaches chain components (para. [0022]), but does not specifically teach chain links.
Thomson, directed steel compositions for chain components, teaches that saw chain components comprise chain links (plurality of links).  Abstract; col. 3, lines 42-48; FIG. 1.  Because chain components are subject to wear (Thomson at col. 1, lines 46-65) and because the composition of Kubo is resistant to abrasive wear (para. [0037]), it would have been obvious to one of ordinary skill in the art to have made chain links using the steels of Kubo due to their ability to withstand abrasion.
Regarding claim 44, Kubo teaches that the tempering treatment can be an quenching and tempering treatment, where the quenching occurs in oil.  Para. [0043], [0054], [0063].

Declaration under 37 C.F.R. § 1.132
The declaration under 37 CFR 1.132 filed 04/28/2021 is insufficient to overcome the rejection of claims 11-18, 20, 21, 37, 40, and 43-50 based upon Kubo and Thomson as set forth in the last Office action for at least the following reasons:
The declaration is not commensurate in scope with the claimed invention.  See MPEP § 716.02(d).  The declaration states that the present invention does not require special production or cooling techniques.  Page 3 – para. 19 and 20.  However, the claims do not limit the method of manufacture in such a manner.  For instance, claim 43 recites that the chain links are produced by heat treating and claim 44 recites oil quenching and tempering, salt bath austempering, and salt bath martempering.  The claims do not exclude particular cooling rates or production techniques.  Thus, this 
The declaration does not provide objective evidence to support criticality of the niobium content.  See MPEP §§ 716.01(c)(I), 716.02(a), 716.02(b).  The declaration states that the niobium content of 0.26-0.5% by weight produces a chain link that unexpectedly possesses both an increase in wear and abrasion resistance while not negatively affecting fatigue resistance.  Page 3 – para. 20.  However, neither the declaration nor the specification provides data points or table or graphs demonstrating this result over the claimed range.  Therefore, no conclusions can be made regarding unexpected results when data are not provided to evaluate such an assertion.  Applicants have the burden of explaining any proffered data, with test data covering the claimed range plus points outside the claimed range to permit the evaluation of the alleged criticality.  See MPEP §§ 716.02(b), 716.02(d)(II).

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered, but they are not persuasive. 
Applicant argues that Kubo fails to disclose, teach, or suggest the narrower range in claims 11, 37, 40, and 43.
In response, Kubo teaches that a preferred Nb content is 0.20% or more and that the Nb can be controlled to 0.50% or less.  Para. [0031].  Furthermore, Kubo discloses various specific example inventive steel compositions in Table 1 that contain Nb in 
Applicant argues that the claimed Nb range is critical to the performance of the chain link such as not requiring an additional coating to prevent failure during use.
In response, Kubo does not teach requiring a coating on its steel compositions, so Kubo is consistent with the advantages of the present invention.
Additionally, to demonstrate criticality of a range, applicants have the burden of explaining any proffered data, with test data covering the claimed range plus points outside the claimed range to permit the evaluation of the alleged criticality.  See MPEP §§ 716.02(b), 716.02(d)(II).  Neither the declaration nor the specification provides data points or table or graphs demonstrating criticality over the claimed range.  Therefore, no conclusions can be made regarding unexpected results when data are not provided to evaluate the merits of the assertion.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
July 23, 2021